Citation Nr: 0833615	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

2.  Entitlement to an increased rating for status post 
surgery for torn medial collateral and anterior cruciate 
ligaments with partial tear of the medial meniscus, right 
knee, with shortening of the right lower extremity, rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from March 1978 to June 1986.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Hartford, Connecticut, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 
previously assigned 20 percent evaluation for status post 
surgery for torn medial collateral and anterior cruciate 
ligaments with partial tear of the medial meniscus of the 
right knee as well as granted service connection for right 
knee degenerative joint disease and assigned a separate 10 
percent rating, effective December 16, 2003.  Thereafter, the 
veteran perfected an appeal as to evaluations assigned for 
his service-connected right knee disabilities.

The veteran testified and his wife during a hearing before RO 
personnel in November 2005; a transcript of that hearing is 
of record.

In an August 2006 rating decision, the RO granted service 
connection for shortening of the right lower extremity and 
assigned a noncompensable (zero percent) rating, effective 
December 12, 2005; this was incorporated into the 20 percent 
rating already assigned for status post surgery for torn 
medial collateral and anterior cruciate ligaments with 
partial tear of the medial meniscus of the right knee.  The 
RO also assigned a 100 percent temporary total rating (T/TR) 
for his service-connected right knee disability of status 
post surgery, torn medial collateral and anterior cruciate 
ligaments, with partial tear of the medial meniscus and 
shortening of the right lower extremity under the provisions 
of 38 C.F.R. § 4.30 from May 9, 2006, based on a period of 
convalescence following a right partial medial meniscectomy 
performed on May 9, 2006; a scheduler 20 percent rating was 
restored from July 1, 2006.  

In August 2007, the veteran and his wife testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.

In a December 2007 decision, the Board denied the veteran's 
claims for increased evaluations for his right knee 
disabilities.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans' Claims 
(Court).

In a May 2008 Order, the Court granted the parties' Joint 
Motion for Partial Remand of the Board's December 2007 
decision.  Pursuant to the actions requested in the April 
2008 Joint Motion, the Court vacated the Board's decision and 
remanded the matters of entitlement to a rating in excess of 
10 percent for degenerative joint disease of the right knee 
and entitlement to a rating in excess of 20 percent for 
status post surgery for torn medial collateral and anterior 
cruciate ligaments with partial tear of the medial meniscus 
of the right knee and shortening of the right lower extremity 
to the Board for readjudication.

As a final preliminary matter, the veteran indicated in 
October 2006 that he wanted to appeal the effective date of 
service connection for the scar of the right knee; this issue 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in October 2004 and May 2005.  As the case is being remanded 
for additional development, appropriate action should be 
taken to ensure that adequate VCAA notice as to all elements 
of the claim is provided, including the notice requirements 
pertaining to increased ratings outlined in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Pursuant to the actions requested in the April 2008 Joint 
Motion, the Court vacated the Board's decision and remanded 
the matters of entitlement to increased rating for the 
veteran's right knee disabilities to the Board for 
readjudication.  The parties agreed that VA had failed to 
properly discuss all potentially applicable rating criteria 
as well as to provide adequate consideration of functional 
impairment concerning the right knee and relevant rating 
criteria involving limitation of motion in accordance with 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2007) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

However, in a March 2008 rating decision concerning other 
matters, the Board notes that the AMC appears to have 
recharacterized the veteran's service-connected right knee 
disability of status post surgery for torn medial collateral 
and anterior cruciate ligaments with partial tear of the 
medial meniscus and shortening of the right lower extremity 
as status post right total knee arthroplasty.  The AMC also 
appears to have assigned a 100 percent temporary total rating 
(T/TR) for status post right total knee arthroplasty under 
the provisions of 38 C.F.R. § 4.30 from October 30, 2007.  
Curiously, without giving the veteran an examination 
contemporaneous with the appropriate time period, the RO has 
assigned a scheduler 30 percent rating under Diagnostic Code 
5055, to be effective from December 1, 2008.  In a March 2008 
letter, the AMC noted that an examination will be scheduled 
at a future date to evaluate the severity of the veteran's 
service-connected status post right total knee arthroplasty.  
As the record is clearly incomplete, the Board instructs the 
AMC/RO to associate any outstanding rating decisions or 
determinations executed after the December 2006 SOC 
concerning the veteran's right knee disability ratings with 
the claims file.  

Additional VA treatment notes associated with the claims file 
in August 2008 reflect that the veteran underwent a total 
right knee arthroplasty as well as received additional 
treatment for his right knee disabilities from September 2007 
to April 2008.

The RO should obtain and associate with the claims file all 
outstanding VA records.  The claims file reflects that the 
veteran has received medical treatment from the VA 
Connecticut Healthcare System (VACTHCS), including VA Medical 
Centers (VAMC) in West Haven and Newington; however, as the 
claims file only includes records from the West Haven VAMC 
dated up to December 2006 and from the VACTHCS from September 
2007 to April 2008, any additional records from these 
facilities should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The claims file reflects that the veteran has received 
private medical treatment for his service-connected right 
knee disabilities from the Eastern Connecticut Rehabilitation 
Center.  However, the claims file only includes an isolated 
July 2008 record from that facility.  The record also shows 
that the veteran has received private medical treatment for 
his right knee from W.M.G., D.C., as the claims file includes 
records from that practice dated from 2003.  An August 2008 
statement from that treatment provider notes that the veteran 
has been reevaluated for his right knee and is undergoing 
continuing physical therapy.  As the record clearly indicates 
that the veteran has been treated by these private treatment 
providers in 2008, any additional records from these 
providers should be obtained.

The Board notes that the veteran last had a VA orthopedic 
examination in November 2006.  Additional evidence associated 
with the veteran's claims file indicates that the veteran had 
total right knee replacement surgery in October 2007.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Accordingly, the RO should arrange for the veteran to undergo 
a VA orthopedic examination at an appropriate VA medical 
facility to determine the severity of his service-connected 
right knee disabilities.

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO should associate any 
outstanding rating decisions or other 
determinations executed after the December 
2006 SOC concerning the veteran's right 
knee disability ratings with the claims 
file.

2.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied.   

The AMC/RO is to provide the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
increased rating claims on appeal, as 
outlined by the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Concerning Vazquez-Flores, the AMC/RO 
should provide notice informing the 
veteran that he may submit evidence 
showing the effects of the worsening or 
increase in severity of his right knee 
disabilities has upon his daily life and 
employment.  The AMC/RO should also 
provide notice of the specific criteria 
necessary for entitlement to a rating in 
excess of 20 percent for status post 
surgery for torn medial collateral and 
anterior cruciate ligaments with partial 
tear of the medial meniscus of the right 
knee and  shortening of the right lower 
extremity under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (to include all other 
applicable diagnostic codes under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256-
5263), for entitlement to a rating in 
excess of 10 percent for degenerative 
joint disease of the right knee under 38 
C.F.R. § 4.71a, Diagnostic Code 5003 
(2007), and for entitlement to a rating in 
excess of 30 percent for status post right 
total knee arthroplasty under 38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2007).

3.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his service-
connected right knee disabilities.  Of 
particular interest are any outstanding VA 
records of evaluation and/or inpatient or 
outpatient treatment of the veteran's 
service-connected right knee disabilities 
from the VA Connecticut Healthcare System, 
for the period from December 2006 to 
September 2007 and from April 2008 to the 
present.  Also of particular interest are 
any private treatment records from Eastern 
Connecticut Rehabilitation Center and 
W.M.G., D.C. for the period from January 
2003 to the present.  After the veteran 
has signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

4.  Thereafter, the AMC/RO is to arrange 
for the veteran to undergo a VA orthopedic 
examination to determine the current 
severity of his service-connected right 
knee disabilities.  The veteran's claims 
folder must be made available to the 
orthopedist for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
must verify that he/she is an orthopedist.  
All indicated tests and studies are to be 
performed, and a comprehensive 
recreational and occupational history are 
to be obtained.  All medical findings are 
to be reported in detail.  The examiner 
should provide complete range of motion 
studies for the right knee.

With respect to the right knee, the 
physician should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the right knee, and whether 
there is likely to be additional range of 
motion loss of the service-connected right 
knee due to any of the following: (1) pain 
on use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; (4) 
incoordination; (5) or repeated use.  The 
above determinations must, if feasible, be 
expressed in the degree of the additional 
range of motion loss due to pain on use or 
during flare-ups.  The examiner should 
indicate whether there is evidence of any 
additional loss of range of motion of the 
right knee due to these factors that is 
equivalent to favorable or unfavorable 
ankylosis.  The examiner should indicate 
whether the veteran would be best served 
by amputation of any portion of the right 
lower extremity, and if so, at what point 
on the lower extremity should the 
procedure be performed.

If the physician is unable to make any of 
the above determinations, it should be so 
indicated on the record.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations as well as all of the 
evidence added to the record since the 
December 2006 SOC.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

